DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18 and 21-42 are pending in this application.
Election/Restrictions
Applicant’s election of Group III in the reply filed on November 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The claims have been searched and examined to the extent that Ar is formula I is benzenetriyl.

Claims 18, 21-26, 28, 34-40 and 42 are rejected as being drawn to an improper Markush group.  The recited compounds, while possessing a common utility, differ widely in structure and are not art-recognized equivalents and are thus, independently distinct for the reasons set forth in the restriction.  The Markush group represented by the variable Ar are structurally dissimilar which renders the claim clearly improper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18, 21-26, 28, 34-40 and 42 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for benzenetriyl, does not reasonably provide enablement for every arylene or heteroarylene embraced by the variable Ar.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The definition of Ar includes arylene and heteroarylene which is not defined in the specification with respect to the myriad of possible heteroarylene moieties in the definition of Ar as claimed herein.  The heteroaryl ring moieties are opened ended and reads on all such rings and ring systems of which are neither supported nor contemplated.  In re Lund 153 USPQ 625.

Claims 18-40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds where W is -CH2-, Y is optionally substituted cyclohexyl or cyclohexyl-CH2-, Z is -O-, Z1 is -CH2- and Cy is a optionally substituted phenyl ring does not reasonably provide enablement for the compounds where Y is other than an optionally substituted cyclohexyl or cyclohexyl-CH2-, Z is -NR6-, -S- or -CH2-, Z1 is other than -CH2- and Cy is other than phenyl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the compounds of the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.

HOW TO MAKE:  The instant specification teaches no examples where the compounds of formula (I) consist of substituents where W is other than a -CH2- moiety, Y is optionally substituted cycloalkyl, optionally substituted cycloalkyl-substituted alkyl, optionally-substituted heterocycloalkyl, or optionally-substituted heterocycloalkyl-substituted alkyl other than when the cycloalkyl is cyclohexyl, Z is -NR6-, wherein R6 is H or an alkyl, -S- or -CH2-, Z1 is (-CH2)m wherein m is 0 or 2 to 5, or an alenediyl having 2 to 6 carbon atoms, and Cy is a 3-8-membered cycloalkyl, heterocycloalkyl, aryl or heteroaryl other than phenyl.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.

Claims 18, 21-33 and 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiple myeloma, does not reasonably provide enablement for the treatment of each and every p62-mediated disease.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims.
The nature of the instant invention has claims, which embrace substituted benzenetriyl compounds.
HOW TO USE: Claims 18, 21-33 and 35-42 are drawn to the method of treating p62-mediated disease.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The scope of claims 18, 21-33 and 35-42 includes diseases and/or conditions not even known at this time, which may be associated p62-mediated activity.  While the treatment of multiple myeloma has been linked with benzenetriyls the art does not recognize use of such broad based drugs for treating all disorders instantly embraced.
The treatment of cancer, neurodegenerative disease, diabetes disorder, autophagy-related disease, infectious disease generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.”  The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds.  The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the Nformyl or N-desmethyl derivative of leurosine.  Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed. For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused.
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.”
Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
Cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Here are some assorted categories:
It is important to note that cancers can need to be treated quite differently even though they are cancers of the same organ.  For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine.  Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  However, such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma.  Despite strenuous efforts over a period of decades, no chemotherapeutic agent has ever been found effective against this cancer.  Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or 
(7) The quantity of experimentation needed: Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here. 
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention. 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.


Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for arsenic sulfide, adriamycin, cisplatin, carboplatin, cimetidine, caminomycin, mechlorethamine hydrochloride, pentamethylmelamine, thiotepa, teniposide, cyclophosphamide, chlorambucil, demethoxyhypocrellin A, melphalan, ifosfamide, trofosfamide, Treosulfan, podophyllotoxin or podophyllotoxin derivatives, etoposide phosphate, teniposide, etoposide, leurosidine, leurosine, vindesine, 9-aminocamptothecin, camptoirinotecan, crisnatol, megestrol, methopterin, mitomycin C, ecteinascidin 743, busulfan, carmustine, lomustine, lovastatin, 1-methyl-4-phenylpyridinium ion, semustine, staurosporine, streptozocin, phthalocyanine, dacarbazine, aminopterin, methotrexate, trimetrexate, thioguanine, mercaptopurine, fludarabine, pentastatin, cladribin, cytarabine, porfiromycin, 5-, does not reasonably provide enablement for anti-cancer agent generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The nature of the instant invention has claims which embrace trisubstituted benzene compounds.
The method of the instant invention where the compounds of formula I is co-administered with an additional active ingredient that is an anti-cancer agent.  The specification does not define that which is intended in the use of an “anti-cancer agent”.  The following is a list of anti-cancer agents approved as of 2009, i.e. 5-fu, 6-mp, 6-tg, abarelix, alemtuzumab, alitretinoin, allopurinol, altretamine, amifostine, anakinra, anastrozole, arsenic trioxide, asparaginase, atra, azacitidine, bevacizumab, bexarotene, bortezomib, calusterone, capecitabine, carboplatin, ccnu, celecoxib, cetuximab, cisplatin, clofarabine, cytarabine, dactinomycin, dalteparin, darbepoetin alfa, dasatinib, daunomycin, decitabine, denileukin, diftitox, dexrazoxane, docetaxel, dromostanolone propionate, eculizumab, elliott’s b solution, epoetin alfa, erlotinib, exemestane, fentanyl citrate, fulvestrant, gefitinib, gemtuzumab ozogamicin, goserelin, histrelin, hydorxyurea, ibritumomab, imatinib mesylate, iressa, irinotecan, lapatinib, lapatinib ditosylate, lenalidomide, letrozole, l-pam, mesna, methoxsalen, mithramycin, mitotane, nandrolone, phenpropionate, nelarabine, nitrogen mustard, nofetumomab, oprelvekin, palifermin, pamidronate, panitumumab, pegademase, pegaspargase, pegfilgrastim, peginterferon alfa-2b, pemetresed disodium, pipbroman, plicamycin, porfimer sodium, procarbazine, rasburicase, sorafenib, sunitinib, talc, tamoxifen, temozolomide, testolactone, thalidomide, tiuxetan, toremifene, tositumomab, trastuzumab, uracil mustard, valrubicin, vm-26, vorinostat, zoledronate, zoledronic acid, etc., which includes anti-cancer agents which are neither supported nor contemplated.  This is just a few anti-cancer agents embraced by “anti-cancer agents”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 29 recites the limitation "6" in the definition of m.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 is vague and indefinite in that it is dependent upon canceled claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624